United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: McNelley et al.			:
Application No. 15/597,064			:		Decision on Petition
Filing Date: May 16, 2017			:				
Attorney Docket No. 2302-1003		:
	
This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed February 1, 2021, to revive the application.  

The petition is granted.

The Office issued a non-final Office action on August 24, 2017.  The Office action sets a shortened statutory period for reply of three (3) months.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on November 25, 2017.  The Office issued a Notice of Abandonment on March 5, 2018.

A petition under 37 C.F.R. § 1.137(a) was filed on June 15, 2020.  The Office issued a decision dismissing the petition on December 2, 2020.  The decision requests additional information concerning the delay in the submission of the required reply to the Office action.  

The renewed petition was filed on February 1, 2021.  The renewed petition includes the information requested in the prior decision.

The requirements set forth in 37 C.F.R. § 1.137 have been satisfied, and the application is hereby revived.

Technology Center Art Unit 2656 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions